                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 DONELLA HOBBS, etc.,                   :
              Plaintiff,
       v.                                     Case No. 3:17-cv-306
                                        :
 COMMUNITY EMERGENCY                          JUDGE WALTER H. RICE
 MEDICAL SERVICE, INC.,
                                        :
              Defendant.




       DECISION AND ENTRY SUSTAINING DEFENDANT’S MOTION FOR
       SUMMARY JUDGMENT (DOC. #33); OVERRULING PLAINTIFF’S
       MOTION TO DISMISS VOLUNTARILY AND WITHOUT PREJUDICE
       (DOC. #36); OVERRULING AS MOOT MOTION FOR HEARING AND
       REQUEST FOR PRETRIAL STATUS CONFERENCE (DOC. #39);
       PLAINTIFF TO RESPOND TO DEFENDANT’S REQUEST FOR
       REIMBURSEMENT OF DUPLICATIVE ATTORNEY FEES WITHIN 14
       BUSINESS DAYS OF THIS DECISION AND ENTRY; THE COURT’S
       DECISION ON DUPLICATE ATTORNEY FEES WILL BE CONSIDERED
       POST-JUDGMENT; JUDGMENT TO BE ENTERED IN FAVOR OF
       DEFENDANT AND AGAINST PLAINTIFF; TERMINATION ENTRY




      This matter is before the Court on a Motion for Summary Judgment filed by

Defendant, Community Emergency Medical Service, Inc. (“CEMS”), Doc. #33. In

response to this motion, Plaintiff, Donella Hobbs (“Plaintiff”), has filed a Motion

for Voluntary Dismissal without Prejudice and a Memorandum Opposing

Summary Judgment, Doc. #36. CEMS has filed a Memorandum in Opposition to

Plaintiff’s Motion for Voluntary Dismissal and Reply in Further Support of Motion

for Summary Judgment. Doc. #37. Plaintiff has filed a Reply to Defendant’s
memorandum opposing her motion to dismiss. Doc. #38. CEMS has also

requested oral argument pursuant to S.D. Ohio Civ. R. 7.1(b)(2), Doc. #37, a

Hearing Request for Pretrial Status Conference, Doc. #39, and a request for

reimbursement of duplicative attorney fees. Doc. #33, PAGEID#335.

         Plaintiff has aptly described this case for medical malpractice and wrongful

death as having a “tortured procedural history from the date of its

commencement in the Common Pleas Court of Montgomery County, Ohio[,] to

the present.” In order to decide the motions pending before it, however, the

Court must first review this “tortured procedural history,” followed by an analysis

of Defendant’s motion for summary judgment and Plaintiff’s motion to dismiss

without prejudice.



I. Procedural and Factual Background

         On May 11, 2017, Plaintiff filed her case in Montgomery County Common

Pleas Court. An Amended Complaint, naming as Defendants Parastar, Inc., 1 and

CEMS, was filed on August 2, 2017. On August 31, 2017, the case was properly

removed to this Court and on December 19, 2017, a Preliminary Pretrial Order was

filed. In this Order, a deadline of March 26, 2018, was given for Plaintiff to disclose

the identity of her experts, their reports, or the subject matter and summary of the

facts and opinions for experts not required to prepare reports. Doc. #14.




1
    Parastar, Inc., was voluntarily dismissed on September 21, 2017. Doc. #11.

                                               2
       Plaintiff failed to comply with this deadline 2 and, on April 5, 2018, CEMS

filed a motion to strike [Plaintiff’s Disclosure of Expert Witnesses]. Doc. #17. On

April 24, 2018, Magistrate Judge Ovington granted Plaintiff’s request for an

extension of time to respond to April 27, 2018. Despite requesting an extension,

however, Plaintiff did not oppose the Motion to Strike; nor did she file anything in

opposition to Defendant’s Motion to Strike expert witness disclosures for which

she had sought an extension. On June 22, 2018, the Magistrate Judge sustained

CEMS’s motion and Plaintiff’s Disclosure of Experts was stricken. Plaintiff was,

therefore, left without experts.

       On June 15, 2018, CEMS moved for summary judgment, Doc. #19. Instead

of filing a response opposing the motion for summary judgment, however, Plaintiff

filed a motion to voluntarily dismiss her case. Doc. #20. CEMS filed a response

opposing this motion, Doc. #21, and on October 24, 2018, a motion to substitute

counsel for Plaintiff was filed along with a notice withdrawing the motion to

voluntarily dismiss her complaint. Doc. ##22 and 23.

    Claiming that she was the “victim of legal malpractice” at the hands of her

previous trial counsel and needing more time for discovery, Plaintiff, on November

6, 2018, sought to amend the pretrial order so that she could have, among other

things, an extension of the discovery period in order to respond to the motion for



2
 On March 26, 2018, Plaintiff served what she called her “Disclosure of Expert
Witnesses,” listing five (5) experts “whom she may call at trial.” However, she did not
provide any expert reports or opinions as required by the Federal Rules of Civil Procedure
or this Court’s Order of December 19, 2017, (Doc. #14).

                                            3
summary judgment. Doc. #24. In doing so, Plaintiff stated “[t]his Court can be

assured that Plaintiff’s current counsel will advance this case toward a timely

adjudication on the merits.” Id. Plaintiff’s motion to amend and correct was

granted on December 13, 2008, Doc. #26, over the opposition of Defendant. Doc.

#25. Thereafter, Plaintiff filed a motion, pursuant to Fed. R. Civ. P. 56(d), asking

this Court to overrule Defendant’s motion for summary judgment as premature or,

in the alternative, to defer a decision on that motion until the completion of

discovery. Doc. #27. This motion was opposed by CEMS. Doc. #28.

       On March 21, 2019, the Court issued a Decision and Entry, overruling

CEMS’s Motion for Summary Judgment, Doc. #19, without prejudice to renewal

following the completion of discovery. Doc. #30. Additionally, the Court gave the

parties 120 days to complete both lay and expert discovery, with CEMS to file any

new motion for summary judgment within 30 days following the conclusion of

discovery. Id. Any response and reply to the motion for summary judgment would

be in accordance with the local rules. Id.

       On July 23, 2019, CEMS filed its new motion for summary judgment, Doc.

#33. CEMS argued that, despite the 120 day extension of time given to Plaintiff to

conduct discovery and, in the words of her counsel, “likely establish at minimum

genuine issues of material fact,” no discovery was conducted by her. Doc. #37,

PAGEID#437. According to Defendant, Plaintiff failed to “propound a single written

discovery request or seek to schedule a single deposition.” Id. Defendant further

points out that, during the period of the extension, Plaintiff offered no expert

                                             4
testimony to establish the appropriate standard of care for the alleged medical

negligence of the CEMS paramedics. On August 5, 2019, Plaintiff was given, at her

request, until September 12, 2019, to respond to Defendant’s new motion for

summary judgment. Id. Plaintiff also had pending a separate lawsuit in state court

arising from the same incident. In the state court proceeding, Plaintiff failed to

respond, despite repeated requests, to written discovery and also failed to provide

expert witnesses by the agreed upon deadlines. When a motion for summary

judgment was filed in state court by Defendant, Plaintiff, on May 13, 2019,

voluntarily dismissed her case, Doc. #33, PAGEID#329, after having apparently

done little if anything to prosecute her lawsuit. Montgomery County Clerk of

Courts, 2018 CV 03638, Donella Hobbs v Renee Dittmer, et al., Docket ID:33408405

(Monday, May 13, 2019, 6:43:28 PM) www.clerk.co.montgomery.oh.us/pro.

       In response to CEMS’s new motion for summary judgment, Doc. #33,

Plaintiff, filed a Motion for Voluntary Dismissal Without Prejudice and included a

memorandum opposing Defendant’s motion for summary judgment. Doc. #36.

The memorandum, however, does not substantively oppose Defendant’s motion

for summary judgment. Instead, Plaintiff asserts that “[O]n May 23, 2019,

Plaintiff’s current law firm experienced a major staffing upheaval when one of its

two partners left the firm” followed by the departure of a “senior paralegal”’ the

following month. Doc. #36, PAGEID#428. As such, the delays in prosecution in this

case, according to Plaintiff, are neither her fault nor that of her attorneys. Id.

Arguing that this case “belongs in state court against all of the proper defendants,”

                                            5
(emphasis in original), stating that the case should have been in state court from

the outset. Therefore, Plaintiff requested a dismissal of this case without prejudice.

Id.



II. Summary Judgment Standard

       Summary judgment must be entered Aagainst a party who fails to make a

showing sufficient to establish the existence of an element essential to that party=s

case, and on which that party will bear the burden of proof at trial.@ Celotex

Corp.v. Catrett, 477 U.S. 317, 322 (1986). The moving party always bears the

initial responsibility of informing the court of the basis for its motion and

identifying those portions of the record which it believes demonstrate the absence

of a genuine issue of material fact. Id. at 323; see also Boretti v. Wiscomb, 930

F.2d 1150, 1156 (6th Cir. 1991).

       AOnce the moving party has met its initial burden, the nonmoving party

must present evidence that creates a genuine issue of material fact making it

necessary to resolve the difference at trial.@ Talley v. Bravo Pitino Rest., Ltd., 61

F.3d 1241, 1245 (6th Cir. 1995); see also Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 250 (1986). Once the burden of production has so shifted, the party opposing

summary judgment cannot rest on its pleadings or merely reassert its previous

allegations. It is not sufficient to Asimply show that there is some metaphysical

doubt as to the material facts.@ Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986). Rule 56 Arequires the nonmoving party to go beyond the

                                           6
[unverified] pleadings@ and present some type of evidentiary material in support

of its position. Celotex, 477 U.S. at 324. AThe plaintiff must present more than a

scintilla of evidence in support of his position; the evidence must be such that a

jury could reasonably find for the plaintiff.@ Michigan Prot. & Advocacy Serv., Inc.

v. Babin, 18 F.3d 337, 341 (6th Cir. 1994).

      Summary judgment shall be granted Aif the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.@ Fed. R. Civ. P. 56(a). ASummary judgment will not lie if the

dispute about a material fact is ‘genuine,’ that is, if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.@ Anderson, 477

U.S. at 248. In determining whether a genuine dispute of material fact exists, a

court must assume as true the evidence of the nonmoving party and draw all

reasonable inferences in favor of that party. Id. at 255. If the parties present

conflicting evidence, a court may not decide which evidence to believe.

Credibility determinations must be left to the fact-finder. 10A Wright, Miller &

Kane, Federal Practice and Procedure Civil 3d ' 2726 (1998).

      In determining whether a genuine dispute of material fact exists, a court

need only consider the materials cited by the parties. Fed. R. Civ. P. 56(c)(3). AA

district court is not . . . obligated to wade through and search the entire record for

some specific facts that might support the nonmoving party=s claim.@ InterRoyal

Corp. v. Sponseller, 889 F.2d 108, 111 (6th Cir. 1989), cert. denied, 494 U.S. 1091




                                              7
(1990). If it so chooses, however, the court may also consider other materials in

the record. Fed. R. Civ. P. 56(c)(3).



III. Legal Analysis of Motion for Summary Judgment and Motion to Dismiss
     Without Prejudice

       A. Motion for Summary Judgment (Doc. #33)

       CEMS alleges that Plaintiff has made allegations in her Amended Complaint

that require expert testimony. Relevant portions of the First Amended Complaint

read as follows:

    6. Defendants fell below the accepted standards of transportation care in
    providing appropriate attention and treatment to Annette Owens.

  7. On or about May 18, 2016, agents of Defendants, while in the course and
  scope of their employment and while in the process of transporting Annette
  Owens, negligently[,] failed to prevent a fall which directly resulted in serious
  injury including[,] but not limited to[,] fracturing her left hip. The Montgomery
  County Coroner[‘s] Office determined that as a result of this left hip injury[,] 3
  Annette Owens became immobile[,] developed ulcerated bedsores[,] which
  lead to pneumonia[,] and Annette Owens’ death. The actions of Defendants
  and/or their agents deviated from the standard of care and were a direct and
  proximate cause of Annette Owens’s injuries and death.
Doc. #5, PAGEID##103-104.

       Based on these allegations, CEMS asserts that “the accepted standards of

transportation care” that the paramedics allegedly failed to follow and “the

proximate cause” of Owens’ fracture to her left hip, 4 subsequent injuries and

death are at issue. Failure to produce any expert reports or opinions addressing



3
 Plaintiff has also stated in a later pleading that it was Owens’ left femur that was
fractured. Doc. #20, PAGEID#193.


                                              8
these standards of transportation care and the proximate cause of injuries and

death prevent Plaintiff from meeting her burden of proof at trial. Doc. #33,

PAGEID#332. As such, CEMS argues, its motion for summary judgment should be

sustained since expert testimony of the medical negligence of paramedics and/or

EMTs, is required in order to establish the appropriate standard of care. Mitchell v.

Norwalk Area Health Serv., 6th Dist., Huron No. H-05-002, 2005 WL 2415995, *59

(citing Wright v. Hamilton, 141 Ohio App.3d 296, 302 (12th Dist. 2001) (“As the

standard of care expected of a paramedic making a decision whether to transport

a patient to the hospital is not sufficiently obvious that nonprofessionals could

reasonably evaluate the defendants’ conduct, expert testimony is necessary to

establish the appropriate standard of care.”). This expert testimony, as argued by

CEMS, also includes the proper technique to transfer a non-ambulatory patient

from a gurney to a chair. Mitchell, 2005 WL 2415995, *59. CEMS further contends

that expert testimony is needed in this case, since the subject area is complex and

not within a layperson’s common knowledge. Kerns v. Hobart Brothers, 2nd Dist.,

No. 2007 CA 32, 2008 WL 1991909 *124 (where pregnant worker alleges that

exposure to chemicals caused birth defects and mental retardation to her son,

expert testimony is required for both general causation and specific causation).

Finally, according to CEMS, expert testimony is needed to prove the “causal

connection” between the decedent’s hip injury and her ulcerated bed sores which

allegedly led to her pneumonia and ultimate death. Ramage v. Central Ohio

Emergency Serv., Inc., 64 Ohio St. 3d 97 (1992) (expert testimony is required to

                                          9
establish standard of care, breach of that standard, and proximate cause of the

injury in negligence action involving the professional skill and judgment of

emergency room nurses).

      CEMS concludes its motion for summary judgment with a request for

“duplicative costs” in the amount of $1,295.00, since Plaintiff was given an

additional 120 days for discovery in order to respond to CEMS’s motion for

summary judgment and did nothing. The Court’s Decision and Entry of December

13, 2018, stated that “[S]hould Defendant be forced to incur any duplicative costs,

by virtue of his once dormant case becoming viable, temporarily or otherwise, a

motion for said duplicative costs should be filed and the Court, after giving

Plaintiff the opportunity to respond, will consider the request.” Doc. #26,

PAGEID#232.



      B. Motion to Dismiss Without Prejudice (Doc. #36)

         1. “Plain Legal Prejudice”

      Plaintiff did not respond substantively to CEMS’s motion for summary

judgment. Instead, she filed a motion requesting that her case should be

dismissed, without prejudice, pursuant to Fed. R. Civ. P. Rule 41(a), and refiled in

state court, Doc. #36. The decision to dismiss her case without prejudice is a

decision within the sound discretion of the court. Grover by Grover v. Eli Lilly and

Co., 33 F.3d 716, 718 (6th Cir. 1994) (dismissal pursuant to Rule 41(a) is within

sound discretion of the court with consideration of whether the non-moving party


                                          10
will suffer “plain legal prejudice” if the motion to dismiss is granted). Plaintiff

argues that CEMS “will suffer no ‘plain legal prejudice’ by voluntary dismissal of

this case and its subsequent re-filing in state court with all claims and parties

properly joined in one proceeding.” Doc. #36, PAGEID#430.

      In Grover by Grover, 33 F.3d 425, the Sixth Circuit stated that “[T]he

primary purpose of the rule in interposing the requirement of court approval is to

protect the nonmovant from unfair treatment.” Ikospentakis v. Thalassic S.S.

Agency, 915 F.2d 176, 177 (5th Cir.1990). Abuse of discretion “is found only where

the defendant would suffer ‘plain legal prejudice’ as a result of a dismissal without

prejudice, as opposed to facing the mere prospect of a second lawsuit.” Cone v.

West Virginia Pulp & Paper Co., 330 U.S. 212, 217 (1947); Kovalic v. DEC Int'l, Inc.,

855 F.2d 471, 473 (7th Cir.1988). In determining “plain legal prejudice,” four

factors are considered.

      In determining whether a defendant will suffer plain legal prejudice, a
      court should consider such factors as the defendant's effort and
      expense of preparation for trial, excessive delay and lack of diligence
      on the part of the plaintiff in prosecuting the action, insufficient
      explanation for the need to take a dismissal, and whether a motion
      for summary judgment has been filed by the defendant. (citations
      omitted).

Grover by Grover, 33 F.3d at 718.

      There is “no requirement that each of the Grover factors be resolved in

favor of the moving party before dismissal is appropriate. The factors are ‘simply

a guide for the trial judge, in whom the ultimate discretion ultimately rests.’”

Rosenthal v. Bridgestone/Firestone, Inc., Nos. 05-4451, 05-4452, 217 Fed. Appx.


                                          11
498, 502 (6th Cir. 2007) (existence of pending motions for summary judgment in

wrongful death and personal injury action did not preclude grant of plaintiffs'

motion to dismiss without prejudice). The Court will review each of the factors

based on the history of this case.


             a. Effort and Expense in Preparing for Trial

      CEMS states that it has “spent over 220 hours preparing this case for trial”

and “incurred over $40,500.00 in legal fees and expenses.” Doc. #37-1,

PAGEID##451-452. Some of this legal time and expense is a result of the defense

undertaken by CEMS in the state court case. Nevertheless, this Court’s docket

shows that CEMS has filed a motion to dismiss, Doc. #6, an answer, Doc. #12, a

motion to strike, Doc. #17, two oppositions to motions for voluntary dismissal,

Doc. ##21 and 37, an opposition to Plaintiff’s Rule 56(d) motion, Doc. #28, an

Opposition to Plaintiff’s Motion to Amend the Preliminary Pretrial Conference

Order, Doc. #25, two motions for summary judgment, Doc. ##19 and 33, and a

notice of removal, Doc. #1. CEMS has also prepared for and defended the

depositions of the two CEMS employees. Doc. #37, PAGEID##442-443. CEMS

asserts that if the case is refiled, much of the effort and expense would not be

useful in a second action. Doc. #37, PAGEID#443. Although the Court, on

December 13, 2018, granted Plaintiff’s motion to amend the preliminary pretrial

order, Doc. #26, trial was scheduled for January 28, 2019. Accordingly, the first

factor does not weigh in favor of sustaining Plaintiff’s motion.



                                         12
             b. Diligence in Prosecution

      Although the two CEMS employees were apparently deposed by prior

counsel, it does not appear from the docket that Plaintiff has otherwise been

diligent in the prosecution of this case. Specifically, there was no compliance with

the March 26, 2018, Court ordered expert disclosure deadline for Plaintiff’s expert

witnesses, Doc. #14, no opposition to CEMS’s Motion to Strike Plaintiff’s Expert

Disclosure, Doc. #17, none to CEMS’s first Motion for Summary Judgment, Doc.

#19, and no formal written discovery has been served. It should be noted,

however, that current counsel did not begin formal representation of Plaintiff until

December 19, 2018. However, on March 21, 2019, current counsel requested and

received 120 additional days to conduct discovery, yet no such discovery was

conducted by Plaintiff and, despite an additional 35-day extension being given to

file a substantive response to CEMS’s Motion for Summary Judgment, Doc. #33,

no such substantive response was filed. The Court finds that the second Grover

factor weighs in favor of a dismissal with prejudice.

             c. Sufficiency of the Reason for Dismissal

      According to Plaintiff’s counsel, on May 23, 2019, one of the two partners in

his law firm left, followed by a senior paralegal approximately one month later.

Doc. #36, PAGEID#428. This “major staffing upheaval,” which apparently

occurred on the eve of an out of town jury trial in federal court, is Plaintiff’s

counsel’s justification for the filing of the motion for dismissal without prejudice.

Left unaddressed by counsel for Plaintiff, however, is any explanation of what

                                           13
specific effect the departure of the partner and paralegal had on this Plaintiff’s

case, what work was done on Plaintiff’s case in the 120 days from March 21, 2019,

and why the present motion to dismiss without prejudice was not filed before

CEMS’s motion for summary judgment. According to the docket in the state court

action, a dismissal without prejudice was filed in Plaintiff’s case on May 13, 2019.

While the Court is not unsympathetic to Plaintiff’s law firm and staffing issues, the

“primary purpose of the rule in interposing the requirement of court approval is to

protect the nonmovant from unfair treatment.” Grover by Grover, 33 F.3d 425.

Without any explanation or details being offered, the Court does not find that the

sufficiency of Plaintiff’s reason for dismissal weighs in her favor.

             d. Filing of Dispositive Motion

      In accordance with this Court’s March 21, 2019, decision and Entry, CEMS

filed its second motion for summary judgment on July 23, 2019. Plaintiff asserts

that CEMS will not suffer “plain legal prejudice” if her Motion to Dismiss Without

Prejudice is sustained. However, “plain legal prejudice results when the district

court permits voluntary dismissal ’[a]t the point when the law clearly dictates a

result for the defendant....’” Smith v. Holston Medical Group, P.C., 595 Fed. App.

474, 477-78 (6th Cir. 2014) (since plaintiff’s expert witness was precluded from

testifying in medical malpractice claim preventing plaintiff from proving her

claims, granting of a motion to dismiss without prejudice would strip defendants

of an absolute defense). Given that this is CEMS’s second Motion for Summary

Judgment, each one based upon Plaintiff’s failure to designate expert witnesses,

                                          14
the Court finds that this Grover factor does not weigh in favor of a dismissal

without prejudice.

          2. Request for Duplicative Costs

      In accordance with this Court’s Decision and Entry of December 13, 2018,

Doc. #26, CEMS has requested “reimbursement for its attorneys’ fees necessary

to bring the present (and duplicative) motion.” Doc. #33, PAGEID#335. The

amount requested is $1,295.00 and is supported by an affidavit of counsel. Doc.

#33-2, PAGEID##353-354. Defendant has also submitted an affidavit of counsel

stating that an additional $1,665.00 will be billed for the time and expense

involved in drafting Defendant’s memorandum opposing Plaintiff’s motion for

voluntary dismissal. Doc. #37-1, PAGEID#452. Plaintiff’s has 14 business days

from the filing of this Decision and Entry to respond to this request.

      Defendant’s request for attorney fees will be considered post judgment.

White v. New Hampshire Dept. of Employment Sec., 455 U.S. 445, 102 S.Ct. 1162

(1982).



IV. Conclusion

      For the reasons set forth above, CEMS’s Motion for Summary Judgment,

Doc. #33, is SUSTAINED. Plaintiff’s Motion for Voluntary Dismiss Without

Prejudice, Doc. #36, is OVERRULED. The Motion for Hearing and Request for

Pretrial Status Conference, Doc. #39, is Overruled as Moot. Plaintiff is ordered to




                                         15
file a response to Defendant’s request for reimbursement of attorney fees within

14 business days of the filing of this Decision and Entry. 5




Date: April 3, 2020                       /s/ Walter H. Rice (tp- per Judge Rice authority)
                                          WALTER H. RICE
                                          UNITED STATES DISTRICT JUDGE




5
 This Court regrets the factual and legal necessity of the above rulings. However, in an
attempt to mitigate the alleged “legal malpractice” to which Plaintiff’s decedent was
subjected to by her former counsel, this Court has attempted to give Plaintiff the benefit
of all discretionary rulings by this Court. However, in spite of this, Plaintiff has not
followed through on the extended deadlines she requested and, indeed, has taken no
discernible action to preserve this case for trial on the merits.

                                             16
